t c memo united_states tax_court james lloyd phillips petitioner v commissioner of internal revenue respondent docket no filed date james lloyd phillips pro_se skyler k bradbury for respondent memorandum opinion gerber judge pursuant to rule respondent in a motion filed date moved for summary_judgment and petitioner in a response filed date asked the court to deny respondent’s motion 1unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code background this case emanated from a notice_of_deficiency respondent issued for petitioner’ sec_2014 taxable_year in response to which petitioner timely filed a petition with this court respondent’s sole determination was that petitioner’s failure to pay the alternative_minimum_tax amt resulted in a dollar_figure tax_deficiency respondent did not question any other item on the return and it was in all other respects accepted as filed petitioner reported dollar_figure of salary and claimed the following itemized_deductions on a schedule a itemized_deductions a dollar_figure medical and dental expense and dollar_figure in unreimbursed employee_expenses no part of which respondent disallowed respondent simply contends that petitioner is liable for the amt as a matter of law petitioner contended in his petition that respondent d id not allow itemized_deductions and business travel_expenses associated with the income being taxed now living off social_security and small federal retirement so cannot pay so need some relief in his date response to the motion for summary_judgment petitioner did not make any further argument as to why he does not owe the amt the main thrust of petitioner’s arguments is that respondent is unreasonable petitioner wants his day in court and he cannot afford to pay the tax discussion summary_judgment may be granted when there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the opposing party cannot rest upon mere allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine dispute for trial rule d the moving party bears the burden of proving that there is no genuine dispute of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 respondent in his motion lays out the statutory framework for the amt in sec_55 and sec_56 specifically respondent explains that in computing the amt as relevant to this case sec_56 and b provides that no deductions are allowed for any miscellaneous_itemized_deductions except for medical_expenses and under sec_56 no deduction is permitted for personal exemptions in the calculation of the amt following the rules of those sections 2specifically sec_67 excludes medical deductions from the prescribed reduction of itemized_deductions in arriving at the alternative_minimum_taxable_income petitioner’s alternative taxable_income is dollar_figure petitioner’s income less the itemized_deductions that are not allowable in the computation this results in a larger taxable base and dollar_figure in additional tax--the amt petitioner argues that respondent has miscalculated the amount but he does not provide any guidance as to how the miscalculation occurred other than his contention that respondent disallowed some of his itemized_deductions petitioner’s argument must fail as a matter of law and we so hold although petitioner seeks his day in court it would be of no avail because his position is incorrect as a matter of law because we have found no dispute as to the material facts in this case a trial would not provide a different result accordingly respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered for respondent
